Case: 14-13971   Date Filed: 04/13/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13971
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 4:13-cr-00003-HLM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

MILES L. GAMMAGE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (April 13, 2015)

Before MARCUS, WILLIAM PRYOR and BLACK, Circuit Judges.
               Case: 14-13971     Date Filed: 04/13/2015    Page: 2 of 5




PER CURIAM:

      Miles L. Gammage, a former attorney proceeding pro se, appeals the district

court’s order directing the garnishee, Andrew B. Roper, P.C., to deposit funds

owed to Gammage into the restitution fund to satisfy his restitution, and the denial

of his motion for reconsideration. Gammage’s brief, which we construe liberally,

Erickson v. Pardus, 551 U.S. 89, 94 (2007), asserts three arguments. Each

argument fails, as we discuss in turn.

      First, Gammage argues the garnishment was improper because the

restitution obligation was allegedly fulfilled, at least in part, by payments made to

the victims by an insurance company and by the State Bar of Georgia. The district

court did not err by declining to reduce Gammage’s restitution based on these

alleged payments by third parties. Gammage has not presented any proof of the

payments to the victims. Even if he had, he would still owe the same restitution

amount because the payors would step in as substitute victims. See 18 U.S.C. §

3664(f)(1)(B) (“In no case shall the fact that a victim has received or is entitled to

receive compensation with respect to a loss from insurance or any other source be

considered in determining the amount of restitution”); 18 U.S.C. § 3664(j)(1) (“If a

victim has received compensation from insurance or any other source with respect

to a loss, the court shall order that restitution be paid to the person who provided or


                                           2
              Case: 14-13971     Date Filed: 04/13/2015   Page: 3 of 5


is obligated to prove the compensation”). Therefore, the district court did not did

not err by declining to reduce Gammage’s restitution amount.

      Second, Gammage argues the garnishment was improper because a third

party has a prior security interest in the garnished funds. We liberally construe

Gammage’s brief to be arguing he lacks a “substantial nonexempt interest” in the

garnished funds See 28 U.S.C. § 3205(a) (explaining a court may order

garnishment only against property in which the debtor has a “substantial

nonexempt interest”). Gammage has not satisfied his burden of proof of showing

he lacks a substantial nonexempt interest in the Roper funds. See id. § 3205(c)(5)

(explaining “the judgment debtor may . . . object[] to the [garnishee’s] answer” but

he “bear[s] the burden of proof of proving [the] grounds” of his objection”). The

garnishee, Andrew Roper, stated Gammage had an interest in the funds, and

Gammage presented no evidence of a prior lien other than his statements that he

previously “pledged” the funds to someone else. Id. Gammage has not contended

a judgment was obtained in the third party’s favor; a prior security interest was

recorded; or a prior garnishment exists. Id. § 3205(c)(8) (“Judicial orders and

garnishments for the support of a person shall have priority over a writ of

garnishment issued under this section.”). Nor has Gammage established any other




                                          3
                 Case: 14-13971        Date Filed: 04/13/2015        Page: 4 of 5


grounds for exempting the garnished funds. 1 Therefore, the district court did not

err by concluding Gammage had a substantial nonexempt interest in the funds.

       Third, Gammage argues the district court abused its discretion by denying

his motion for reconsideration because it incorrectly determined his answer to the

government’s motion for entry of a final disposition order was untimely. The

district court did not abuse its discretion by denying the motion to reconsider the

order of garnishment. Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010)

(reviewing the denial of a motion for reconsideration for abuse of discretion). In

his motion for reconsideration, Gammage identified no new evidence or manifest

error. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (“The only grounds

for granting [a motion for reconsideration] are newly-discovered evidence or

manifest errors of law or fact.”) (quotation and citation omitted). Even if the

district court erred by not considering Gammage’s answer, that did not rise to

manifest error because the FDCPA does not expressly grant Gammage a right to

respond to a motion for entry of a final disposition order, see 28 U.S.C. §

3205(c)(7), and Gammage has not identified any other statute or case law

providing him a right to respond to the government’s motion. Furthermore,


       1
          In Gammage’s request for hearing on the garnished funds, Gammage claimed an
exemption for “wages, salary and other income.” However, the district court concluded the
exemption did not apply, and Gammage has not addressed the issue in his brief on appeal. He
has therefore abandoned this issue. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)
(“While we read briefs filed by pro se litigants liberally, issues not briefed on appeal by a pro se
litigant are deemed abandoned.”) (citation omitted).
                                                 4
              Case: 14-13971     Date Filed: 04/13/2015   Page: 5 of 5


Gammage’s objections to the garnishment could have been raised in his objection

to Roper’s answer to the writ of garnishment, so he could not raise them in a

motion for reconsideration. See 28 U.S.C. § 3205(c)(5); Michael Linet, Inc. v. Vill.

of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005) (explaining a motion for

reconsideration cannot be used “to relitigate old matters, raise argument or present

evidence that could have been raised prior to the entry of judgment.”). Therefore,

the district court did not err by denying Gammage’s motion for reconsideration.

      AFFIRMED.




                                          5